Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.     A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
 3.     Applicants’ response and amendment of 1/18/2022 is acknowledged. Claim 72 has been entered. Claim 74 has been canceled.
Status of Claims
4.      Claims 72-73, 75 and 77-98 are pending in this application. Claim 72 has been entered. Claim 74 has been canceled.  Claims 1-71 and 76 have been canceled by a previous amendment. Claims 73, 77, 79-88 and 92-98 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/6/2020. Claims 72, 75, 78 and 89-91 are under consideration. 
Claim Rejection Moot
Claim Rejections - 35 USC § 103
5.         Rejection of claim 74 under 35 U.S.C. 103 is moot in view of cancelation of said claim.
Claim Rejection Withdrawn
Claim Rejections - 35 USC § 103
6.         Rejection of claims 72, 75, 78 and 89-91 under 35 U.S.C. 103 is withdrawn in view of Applicants’ response and amendment of 1/18/2022.
 EXAMINER’S AMENDMENT
7.         Authorization for this examiner’s amendment was given in an interview with Dana L. Broughton reg 73, 686 on 5/19/2022.
Pleas cancel claims 73, 77, 79-88 and 92-98.
Please Amend claim 72 as following:
72. (Currently Amended) A conjugate comprising or consisting of an antigen covalently linked to a Pseudomonas aeruginosa PcrV carrier protein comprising an amino acid sequence which is at least 90% identical to the sequence of SEQ ID NO: 4, wherein the antigen is linked (either directly or through a linker) to an asparagine amino acid residue of the P. aeruginosa PcrV carrier protein wherein the asparagine residue is part of a D/E-X-N-X-S/T consensus sequence introduced into the amino acid sequence which is at least 90% identical to the sequence of SEQ ID NO: 4, wherein X is any amino acid apart from proline, wherein the asparagine residue is situated at a position equivalent to between amino acids 1 - 50 of SEQ ID NO:4; wherein the PerV carrier protein elicits a neutralizing immune response against PcrV: wherein a peptide comprising the D/E-X-N-X-S/T consensus sequence is introduced into the amino acid sequence by the removal of a PcrV peptide sequence and its replacement with the peptide comprising the D/E-X-N-X-S/T consensus sequence, .
Allowable Subject Matter
8.         Claims 72, 75, 78 and 89-91 are allowed. The claims are renumbered 1-6 respectively.
  The claims are drawn to:
A conjugate comprising or consisting of an antigen covalently linked to a Pseudomonas aeruginosa PcrV carrier protein comprising an amino acid sequence which is at least 90% identical to the sequence of SEQ ID NO: 4, wherein the antigen is linked (either directly or through a linker) to an asparagine amino acid residue of the P. aeruginosa PcrV carrier protein wherein the asparagine residue is part of a D/E-X-N-X-S/T consensus sequence introduced into the amino acid sequence which is at least 90% identical to the sequence of SEQ ID NO: 4, wherein X is any amino acid apart from proline, wherein the asparagine residue is situated at a position equivalent to between amino acids 1 - 50 of SEQ ID NO:4; wherein the PerV carrier protein elicits a neutralizing immune response against PcrV: wherein a peptide comprising the D/E-X-N-X-S/T consensus sequence is introduced into the amino acid sequence by the removal of a PcrV peptide sequence and its replacement with the peptide comprising the D/E-X-N-X-S/T consensus sequence, 
The following is an examiner’s statement of reasons for allowance: The claims are free of prior art.
The closest prior art ISAR DEJBAN GOLPASHA ET AL: 'Immunization with 3-oxododecanoyl-L-homoserine lactone-r-PcrV conjugate enhances survival of mice against lethal bum infections caused by Pseudomonas aeruginosa", [BOSNIAN JOURNAL OF BASIC MEDICAL SCIENCES, vol. 15, no. 2, 2 March 2015] , and Fernandez et al. (WO 2009/104074 – IDS filed on 4-19-2018) in view of De Tavernier et al. [US 20150044215 priority to 3/12/2012.], all art of record fail to anticipate or make obvious the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        May 19, 2022
 
/JANA A HINES/Primary Examiner, Art Unit 1645